                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


LIONELLO PAUL ANGELLE ET AL                CASE NO. 6:18-CV-00272

VERSUS                                     JUDGE JUNEAU

TOWN OF DUSON ET AL                        MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT

      THIS MATTER came before the Court on April 18, 2019 for oral argument on

the Objections filed by all parties to the Magistrate’s Report and Recommendation

on the Motion to Dismiss filed by Defendants, Town of Duson; Chief Kip Anthony

Judice, Individually; Officer Timothy Clyde Cannon, Individually; Officer Calvin

Joseph Francis, Jr., Individually; and Officer Brian Thomas Poirot, Individually [Rec.

Doc. 56]; and the Motion to Dismiss filed by Defendant, Thomas Blake Soileau,

Individually, [Rec. Doc. 64].

      After hearing the arguments of counsel, having conducted an independent

review of the record, and for the reasons stated on the record, the Court adopts in

part the Report and Recommendation of the Magistrate Judge previously filed

herein. As to Defendant, Thomas Blake Soileau, Individually, the Court will grant

the Motion to Dismiss in all respects. As to Defendant, Brian Thomas Poirot,
Individually, the Court will grant the Motion to Dismiss in all respects. As to the

remaining Defendants, the Court will adopt the reasons of the Report and

Recommendation having determined that the findings and recommendations are

correct under applicable law, however, the Court will not place any restrictions on

discovery at this time;

      IT IS ORDERED that the Motion to Dismiss filed by Defendant, Lafayette

Parish Sheriff’s Deputy Thomas Blake Soileau, Individually, [Rec. Doc. 64], is

GRANTED and all claims against him are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant,

Duson Police Officer Brian Thomas Poirot, Individually, [Rec. Doc. 56], is GRANTED

and all claims against him are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendants,

Town of Duson; Chief Kip Anthony Judice, Individually; Officer Timothy Clyde

Cannon, Individually; and Officer Calvin Joseph Francis, Jr., Individually, [Rec. Doc.

56] is DENIED. The Court places no restriction on discovery at this time.

      IT IS FURTHER ORDERED that the jury trial in this matter is hereby set for

April 6, 2020 at 9:30 a.m. The pretrial conference is hereby set for March 25, 2020

at 1:30 p.m. in chambers. A separate scheduling order shall be issued.



                                          2
        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of April,

2019.



                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE




                                        3
